 254DECISIONSOF NATIONALLABOR RELATIONS BOARDA-Z Manufacturing&Sales Co.,Inc.andGeneralDriversLocalNo. 498,AlliedAutomotive andPetroleum,affiliatedwiththeInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America. Case17-CA-3760June 30, 1969DECISION AND ORDERBY MEMBERSFANNING,BROWN,AND JENKINSOn May 8, 1969,Trial Examiner Henry L. Jaletteissued his Decision in the above-entitled proceeding,finding that the Respondent has engaged in and isengaging in certain unfair labor practices within themeaning of the National Labor Relations Act, asamended,and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner'sDecision.Thereafter,theRespondent filed exceptions to theTrial Examiner'sDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of theAct, the National Labor Relations Board hasdelegated its powers in connection with this case toa three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed.The Board has considered the TrialExaminer'sDecision, the exceptions and brief, andthe entire record in this case,and hereby adopts thefindings,conclusions,and recommendations' of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, asmodified below, and orders that Respondent, A-ZManufacturing&SalesCo., Inc., Independence,Missouri,itsofficers,agents,successors,andassigns, shall take the action set forth in the TrialExaminer'sRecommendedOrder,ashereinmodified:1.Inparagraph 1(b) of the "RecommendedOrder,"delete the words "like or related" andsubstitute the word"other."2. In the third indented paragraph of the noticemarked"Appendix,"delete the words "like orrelated,"and substitute the word "other."TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHENRY L.JALETTE,Trial Examiner:The charge hereinwas filed by the above-captioned organization(hereincalled the Union)on December 23, 1968,'against theabove-captioned Employer(herein called the Respondent),and pursuant thereto on February 26, 1969,theGeneralCounsel issued a complaint alleging that Respondent hadviolated Section 8(a)(1) and (3) of the Act by dischargingemployees Jimmy Ray Brown and Bobbie Burchettbecause its employees joined or assisted the Union. Thetrial of the issues was conducted on April 10, 1969.Upon the entire record,including my observation of thewitnesses,and after due consideration of the brief filed byRespondent,Imake the following:'FINDINGS OF FACT1.THE BUSINESSOF RESPONDENT; AND THE LABORORGANIZATION INVOLVEDRespondent is a Missouri corporation engaged in themanufacture of machine parts at a facility located inIndependence,Missouri.Respondentannuallyshipsproducts valued in excess of $50,000 directly from itsMissouri plant to points outside the State of Missouri.Respondent admits,and I find,that it is an employerengaged in commerce within the meaning of Section 2(6)and (7)of the Act.The Union is a labor organizationwithin the meaning of Section 2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESOn December 20, the Union sent a telegram toRespondent in which it claimed to represent a majority ofRespondent'semployeesand in which it requestedbargaining.This telegram was delivered at 11:50 a.m. ofthatday.Upon receipt of the telegram, George E.DeTray, vice president of Respondent,immediately sentfor his foremen and had a meeting with them. DeTrayread the telegram to them and they discussed amongthemselves who they thought might possibly be involved.They were unable to come up with any concrete answersaboutwho might be involved and DeTray told theforeman that any information they might find he wouldlike to know.This demand had come as a surprise to DeTray whowas shook up by it because he thought Respondent hadtreated its employees fairly and justly.DeTray admittedthat he instructed the foremen that he was still runningthe place.DeTray reinstructed the foremen about theirjobsand the handling of personnel,including theadmonition to go out"and watch these men." Oncross-examination,Foreman Edwin Middaugh was askedthe following question:Q. In other words, he [DeTray]more or less ordereda crack down,didn't he?MR. UHLIG:May the record show the long pausehere.A. Yes, he restated the fact we were supposed towatch the employees.'Inasmuch as the Respondent's unfair labor practice stokeat the veryheart of employees'rights safeguardedby the Act,we shall issue a broadOrder hereinN.L R.B v. Entwistle Manufacturing Co,120 F 2d 532, 536(C A. 4)'Unless otherwise indicated, all dates herein refer to 1968.'For the reasons hereinafter set forth,Respondent'sMotion to Dismissmade at the close of the trial is denied.177 NLRB No. 98 A-Z MANUFACTURING & SALES CO., INC.In the afternoon of December 20, employee Jimmy RayBrown was working on a press which had to be set up toperformaflatteningoperation.Brown inserted theflattening die in the press and was told by ForemanMiddaugh that he would have to install a 2 by 4 for abase.According to Brown, he got the 2 by 4 and hestarted setting it up when Foreman Middaugh left. Browncontinued to set the machine and, believing it to beproperly set,he operated it once to flatten out a piece ofmetal.Foreman Middaugh came back to the press andtold Brown it sounded like it was a little low,that it washitting pretty hard.Brown told him that he was taking theflattened part over to be gauged and Middaugh told himto go ahead and he would check the press. When Brownreturned, Foreman Middaugh told him that he had brokenthe die because the press was set too low. Middaugh toldBrown to remove the die and when Brown asked him whatto do then Middaugh told him he was afraid this was hischeck. According to Brown, Middaugh said "Well, we gotour orders that if anybody messed up anything, or goofsup anything or anything like that,we punch them out andsend them to the office to get their check."Middaugh told Brown to punch out,but before doingso Brown went to the restroom and was there washing hishands when Middaugh came in with Brown's timecardalready punched out. He gave it to Brown and said, "JimIdon't want you to be mad at me and I don't want Bobto be mad at me, I just work here like you guys do, theygave me my orders in there this morning,Iwork here likeyou do and I have to take my orders the same as youdo."Brown told Middaugh that he was not mad at him, butthat he had not set up the union deal, that it had alreadybeen set up before he began working for Respondent.(Brown had begun working for Respondent on December16.)Middaugh replied, "Yes, but you signed."Brown hadsigned a union card on December 18.Middaugh's version of the foregoing is substantially thesame as Brown's,with two exceptions.According toMiddaugh,he had to leave the press for some otherpressingmatter and as he was leaving he told Brown thepress was not set right and that he was not to turn it ontillMiddaugh returned.Brown denied that such aninstruction was given,and I am not persuaded that he wasbeing untruthful; rather, I believe he did not hear theinstruction.Employee Curtis Dawson, who corroboratedMiddaugh,described the giving of the instruction asfollows:"He [Middaugh]started away and turned backand said, `Iwill be back in a minute, don't start it up till Iget back'."He did not indicate whether or not BrownheardMiddaugh.No reason appears in the record whyBrown would have ignored the instruction,and he had noreason to lie because Middaugh never even referred to theorder in telling Brown he was discharged.The otherpoint of difference between Middaugh andBrown is Brown's testimony that in reply to his remarkabout the Union Middaugh replied,"Yes,but yousigned."Middaugh denied making such a statement andRespondent contends that "Brown'sbald,self-servingassertion is not in context or in character with the otherportions of the restroom conversation,"and that Brownshould not be credited. I am not persuaded by theargument.Firstof all,Middaugh was not asked byRespondent to describe the conversation;rather he wasasked to affirm or deny the statement and he denied it. AsIreadMiddaugh's testimony,nowhere did he deny thatBrown advertedto the unionactivityas a reason for hisdischarge;all he denied was the remark attributed to him.255If Brown's uncontradicted testimony that he adverted totheunion activity is credited, the alleged reply ofMiddaugh "Yes, but yousigned" is not out of context.There is no direct evidence that Middaugh knew Brownhad signed a card, but he admitted that in a meeting withDeTray they had discussed the whole employee roster.BobMeier,Brown's brother-in-law and a friend ofMiddaugh's, had attended a union meeting the eveningbefore, and there is undenied testimony that Middaughknew that Meier had attended a meeting, albeit whetherhe knew it was a union meeting is left to inference.Moreover, it appears thatMiddaugh was suspectingeveryone, as indicated below by his remark to Burchett toreturn some defective parts to ". . . them God damn unionmen ...... Finally, Middaugh appeared to me to be verynervous on the witness stand and I found him evasive oncross-examination,in particular when he was questionedabout the instructions he had received that day.'Although, in the final analysis, whether or not Middaughmade the remark is not dispositive of the issue of Brown'sdischarge.I credit Brown.Bobbie Burchett had been employed by Respondent forapproximately 9 months and was classified as welder. OnDecember 20, some parts had been brought back toBurchett which he had welded a few days earlier, some ofwhich had a defective weld. Burchett asked ForemanMiddaugh what he was to do with them and they checkedthe parts, found some in which the weld would break andothers in which it would not. Foreman Middaugh toldBurchett "Box them back up, send them back down tothem God damn union men, let them run them."That same afternoon, between 2 and 3 p.m., DeTraywas in the paint shop and he observed an employeesorting parts out which were defective. DeTray asked himhow come he had all those bad parts, and the employeereplied that bad parts were being sent to him and he wassupposed to sort them out and that he could not get anypainting done because he was always getting bad parts.DeTray picked up some of the bad parts and took themback to Burchett. He asked Burchett if he had weldedthese parts and Burchett stated he had. DeTray said, "It'ssloppy work, you are fired."Burchett, who had signed a union card, testified he toldDeTray if it had not been for the Union he would nothave fired him. DeTray made no comment. This isundenied.III.ANALYSISAND CONCLUSIONSThe complaint alleges that Burchett and Brown weredischarged by Respondent because its employees joined orassisted the Union.Respondent contends that companyknowledge is an essential element of an 8(a)(3) violationand that as there is no evidence of company knowledge ofany union activities on the part of either Brown orBurchett there can be no finding of a violation. Of course,inBrown's case,this argument is based on the premisethat I would not credit Brown's testimony; as I havecredited it, the argument must fail.'Respondent argues that General Counsel was putting words inMiddaugh's mouth when he asked him the question about a crack down asIhave described above, and that Middaugh's answer should be given noprobative weight.To the contrary, it was obvious to me that GeneralCounsel had to try to put words in Middaugh's mouth,because his answerswere either nonresponsive or evasive.Inmy opinion,Middaugh's ownadmissions,apart from the question and answer of a crack down, fullyjustify the conclusion that DeTray did order a crack down 256DECISIONS OFNATIONALLABOR RELATIONS BOARDHowever,Ido not predicatemy findingof a violationon thatevidenceof companyknowledge,because it is notessentialthat companyknowledgeof theunion activitiesof thediscriminatees be shown in all cases;rather, it issufficient to show companyknowledge of unionactivityamong employeesand thatsuchactivitywas themotivating cause for the discharges.InN.L.R.B. v. PiezoMfg. Corp.,290 F.2d 455 (C.A.2),theemployerhad laid off employees almostimmediatelyafter itsvice presidenthad beeninformedthat a majority of its employees had selected the Union torepresent them.The Court stated thata findingthat theemployer'svicepresidentknew whether or not theemployeeswhom helaidoffhadsignedunionauthorizationcardswas not essentialto theBoard'sdecision and that the Boardcouldinfer fromthe timing ofthe layoffsand the statementsof the vicepresident madealmost contemporaneouslywith them that they wereintended to discourage Respondent'semployees fromadheringto the Union at a periodcriticalto its future. Inmy opinion,an identical situationispresented by theconduct ofRespondent herein.On DeTray'sown admission,at the time he firedBurchett he was"hot under the collar." It is abundantlyclear thatthis was becauseof the receipt earlier that dayof theunion's demand for recognition and notbecause ofBurchett's defective work.It is undisputedthat Burchett'sforeman had seenthe defective workearlierthat day andhad not evenconsidered the matter serious enough towarrant a reprimand.Evenmore,he had directed thatother employees cope with the problem. Yet, DeTray,without checking with anyone orseeking an explanationfrom Burchett, who was admittedlyan excellent workman,precipitatelydischargedBurchett.When charged byBurchettwithfiring himbecause of the Union, DeTrayhad no comment.In these circumstances,including thefact that DeTrayhad instructed his foremento crackdown on employees upon receiptof the Union's telegram,the conclusion is inescapablethat Burchettwas dischargedbecause ofthe union activities of Respondent's employeesand inordertodiscourageactivityon behalf of orassistance to and membership in theUnion. I do notcreditDeTray'sdenial thathe was motivated by thoseconsiderationsin firing Burchett.The case ofBrown ishardly different.He started thepress despite instructionsfromMiddaugh not to do so,and, as a result,he broke a die. Thus,he gave cause fordischarge.This, of course,does not endour inquiry,because it is well establishedthat the factthat there existscause for discharge is no defense where it appearsthat thereal reason for the discharge is union activity.N.L.R.B. v.Solo Cup Co.,237 F.2d 521 (C.A.8);N.L.R.B. v. C & JCamp, Inc.,216 F.2d 113 (C.A. 5). "The circumstances ofeach case must be weighed to determinewhat motivationstrulydominatedthe employerin layingoff ordischargingthe employee."N.L.R.B. v. JonesSausageCo.,257 F.2d878, 882 (C.A. 4).ThatBrown'sdischarge was motivatedby the unionactivitiesof Respondent's employees is evidenced by theinstructions of DeTrayto his foremen uponreceipt of thetelegram to discharge employees who made mistakes, andForeman Middaugh's self-exculpatoryremarks to Brownin the restroom.Had Middaugh not been executing theorder received earlierthat day, therewould have been noneed to give Brown the explanationwhich hegave him.AccordingtoMiddaugh'sown testimony, his reply toBrown's referenceto the Unionin the restroom was thathe had hisorders.In these circumstances,as inthe case ofBurchett,the conclusion is inescapablethatBrown wasdischarged because of the union activities of Respondent'semployees and in order to discourage activity on behalf ofor assistance to and membership in the Union.Ido notcreditMiddaugh's testimony that he was not motivated bythese considerations in firing Brown.InBurchett'scase,Respondent did not attempt toestablish that his defective work had any serious economicconsequences.To the contrary,Respondent reconsideredits action and offered him reinstatement on December 24,a fact which does not militate against the finding that thedischargewas unlawful.InBrown'scase,however,DeTray testified at length of the adverse consequences,economic and safety,of mistakes such as Brown's.In myopinion, he grossly exaggerated.The die which Brownbroke cost$25 to replace.The press was neither broken,nor rendered inoperative.Despite his testimony about howserious a matter it was to have a press"bottom out,"when DeTray heard the noise made by the press when thedie broke, he did not bother to check because he saw hisforeman was going to check.Had the incident involvedthe possible dire consequences describedby DeTray, hewould not have entrusted the matter to a foreman. As toMiddaugh, it is noteworthy that his only comment toBrown was that he had broken the die.He was notadmonished that his carelessness could have broken thepress; no reference was made to his failureto abide byinstructions not to start the press.In fact, a study ofMiddaugh's conduct and statements reveals that his onlyconcern was that he comply with the instructions of theday to crack down on employees.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of theRespondentset forthin section III,above,occurring in connectionwith its operationsdescribedin section I, above,have a close, intimate, andsubstantial relation totrade, traffic,and commerce amongthe severalStates andtend to lead to labor disputesburdeningand obstructing commerce and the free flowthereof.V. THE REMEDYHaving found that Respondent violated Section 8(a)(1)and (3)of theAct, Ishall recommend that it cease anddesisttherefrom and take certain affirmative actiondesignedto effectuate the policies of the Act.As I have found thatRespondentdiscriminatorilydischarged Jimmy Ray Brown,Ishall recommend thatRespondent be ordered to offer him immediate and fullreinstatement to his former or a substantially equivalentposition, without prejudice to his seniority or other rightsand privileges and to make him whole for any loss ofearningshemay have suffered by reason of thediscrimination against him by payment to him of a sum ofmoney equal to that which he normally would have earnedas wages from the date of his discharge to the date of theoffer of reinstatement,less net earnings,to which shall beadded interest at the rate of 6 percent per annum inaccordancewith the formula set forth in F.W.Woolworth Company,90 NLRB 289, andIsis Plumbing& Heating Co.,138NLRB 716. In like manner I shallrecommend that Respondent make Bobbie Burchett wholefor any loss of earnings he may have suffered by reason ofthe discrimination against him from the date of hisdischarge to the date of his reinstatement.However, A-Z MANUFACTURING & SALES CO., INC.inasmuch as Burchett has been reinstated no order ofreinstatement is herein required.Upon the foregoing findings of fact, and upon theentire record in this case, I make the following:CONCLUSIONS OF LAW1.A-Z Manufacturing and Sales Co., Inc., is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.General Drivers Local No. 498, Allied AutomotiveandPetroleum,affiliatedwiththeInternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, is a labor organization within themeaning of Section 2(5) of the Act.3.By discharging Bobbie Burchett and Jimmy RayBrown because of the union activities of its employees,Respondent has engaged in andis engagingin unfair laborpractices within themeaningof Sections 8(a)(1) and (3)and 2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact,conclusions of law, and the entire record in this case, Ihereby issue the following:RECOMMENDED ORDERRespondent, A-Z Manufacturing and Sales Co.,Inc.,its officers,agents, successorsand assigns, shall:1.Cease and desist from:(a)Discouraging membership in or activities on behalfof General Drivers Local No. 498, Allied Automotive andPetroleum, affiliated with theInternationalBrotherhoodofTeamsters,Chauffeurs,andWarehousemen andHelpers of America, or any other labor organization, bydiscriminating in regard to the hire or tenure ofemployment or any terms or conditions of employment ofits employees.(b) In any like or related manner interfering with,restraining, or coercing its employees in the exercise oftheir rights to self-organization, to form, join, or assistlabororganizations,tobargaincollectivelythroughrepresentatives of their own choosing,and to engage inconcertedactivitiesforthepurposeofcollectivebargainingorothermutualaidorprotectionasguaranteed by Section 7 of the Act, or to refrain from anyor all such activities.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)Offer Jimmy Ray Brown immediate and fullreinstatement to his former or a substantially equivalentposition without prejudice to his seniority or other rightsand privileges.(b)Make Jimmy Ray Brown and Bobbie Burchettwhole inthemannerset forth in thesectionof the aboveDecision entitled "The Remedy."(c)Notify the above-mentioned employees if presentlyserving in the Armed Forces of the United States of theirright to full reinstatement upon application in accordancewith the Selective Service and Universal Military Trainingand Service Act, as amended, after discharge from theArmed Forces.(d) Preserve and, upon request, make available to theBoard anditsagentsfor examination and copying allpayrollrecords,socialsecuritypaymentrecords,timecards, personnel records and reports and all otherrecords relevant and necessary to a determination of theamounts of backpay due under the terms of thisRecommended Order.257(e) Post at its Independence, Missouri, place of businesscopies of the attached notice marked "Appendix."' Copiesof said notice, on forms provided by the RegionalDirector for Region 17, after being duly signed by theRespondent'srepresentative,shallbepostedby itimmediately upon receipt thereof, and maintained by itfor 60 consecutive days thereafter, in conspicuous places,includingallplaceswhere notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced or covered by any other material.(f)Notify the said Regional Director, in writing, within20 days from the date of this Decision, what stepsRespondent has taken to comply herewith.''In the event that this Recommended Order isadopted bythe Board, thewords"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice If the Board'sOrder is enforced by a decreeof a UnitedStatesCourt of Appeals, thenotice will be further amendedby thesubstitution of the words"a decreeof the United StatesCourt of Appealsenforcingan Order"for the words"a Decision and Order."'In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read:"Notify saidRegional Director forRegion 17,inwriting,within 10 days from the date of thisOrder, whatsteps the Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL offer to Jimmy Ray Brown immediatereinstatement to his former or a substantially equivalentpositionwithout prejudice to his seniority or otherrights or privileges, and WE WILL make him and BobbieBurchett, who has been reinstated, whole for any loss ofpay they may have suffered by reason of thediscrimination against them.WE WILL NOT discourage membership in GeneralDriversLocalNo.498,AlliedAutomotive andPetroleum,affiliatedwiththeInternationalBrotherhood of Teamsters, Chauffeurs,WarehousemenandHelpersofAmerica,oranyotherlabororganization,by discriminatorily discharging any of ouremployees.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof their rights to self-organization, to form labororganizations, to join or assist the Union named above,or any other labor organization, to bargain throughrepresentatives of their own choosing, and to engage inother concerted activities for the purpose of collectivebargainingor other mutual aid or protection, or torefrain from any and all such activities.All our employees are free to become and remainmembers of Local No. 498, Allied Automotive andPetroleum, affiliated with the International Brotherhood 258DECISIONSOF NATIONALLABOR RELATIONS BOARDof Teamsters,Chauffeurs,Warehousemen and Helpers ofwith the Selective Service Act and the Universal MilitaryAmerica,or any other labor organization.Training and ServiceAct, asamended, after dischargeDatedByfrom the Armed Forces.A-Z MANUFACTURING&This notice must remain posted for 60 consecutive daysSALESCO., INC.from the date of posting and must not be altered,defaced,(Employer)or covered by any other material.(Representative)(Title)If employees have any question concerning this noticeor compliance with its provisions, they may communicateNotify the above-mentioned employees if presentlydirectlywith the Board'sRegionalOffice,610 Federalserving in the Armed Forces of the United States of theirBuilding,601East 12th Street,KansasCity,Missouriright to full reinstatement upon application in accordance64106,Telephone816-374-5181.